Title: From George Washington to William Roberts, 17 June 1799
From: Washington, George
To: Roberts, William



Mr Roberts,
Mount Vernon 17th June 1799

I have caused some enquiries to be made, lately, respecting your present situation, & conduct; and am sorry to learn that the first is not eligable; and that the latter is far from being such as one would have hoped that experience, reflection, & I might add misfortunes, would have produced.
Had these enabled you to overcome a practice which has involved you in the most heartfelt distress, and in a manner brought you to the brink of Ruin; or, if I could entertain any well grounded hope that you would, by shifting the scene, & entering into your old walks at my Mill, refrain from drink, & the evils which it has produced, I would employ you again.
Whether you are able to accomplish the latter, or not, none but yourself can tell—and to you only I apply. If then, you would seriously resolve, & religeously adhere to a determination to be sober, & orderly in your deportment; and would be content with such

wages and allowances as I give, & beyond which I cannot go, I would receive you as a Miller after the term of the person who looks after it at present, expires which will be on the 12th of August.
These terms (although in the articles of agreement which exist, are more detailed) may be seen in substance by the enclosed Paper from my Manager Mr Anderson; and are as high as I have given to any Miller since you left the Mill, and as high as I can afford to give. Mr Davenport, who succeeded you, lived at the Mill until his death (about three years ago); and the one who succeeded him (and is now the Miller) Callahan, has (as I am informed) no inclination to leave it; But, though tolerably knowing as a Miller he is an indolent man, and thereby unfit for exertion, although perfectly sober, & no charge against his honesty.
You will perceive from what is here written that your coming to me, as a Miller, depends absolutely upon two things; first—a solemn and fixed determination to refrain from liquor, & to be diligent in your duty & attentions to the Mill, & Cowpers; and 2dly, that you will do it upon the terms mentioned in the enclosed paper, drawn into proper form. Whether you could be here, so as to take charge of the Mill by the 12th of August is not material; a month after might answer; but it is essential that you do, without delay, say yea, or nay, to the proposal, as I must decide with Callahan by the time an answer (in the common course of the Post) can be received from you.
The Work at my Mill is by no means hard; and a Man & a boy when there is water sufficient—assists: It follows of course that a Miller cannot be more at his ease any where; and you know from experience, that no man discharges the demand of wages, or fulfils agreements with more punctuality than I do—Such a place then, to a man in the decline of life, might be more desirable than one with higher wages accompanied with infinite more trouble & uncertainty: In a word, if you could keep yourself within bounds, it might be considered as a settlement, as it were, for life. I wish you well and am Your friend

Go: Washington.

